Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2020/ 110577 filed in China on 08/21/2020, published as WO 2021/032199 on 02/25/2021.
	Currently claims 1-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018) in view of Ren US 2018/0061291.
Claim 1: Cheng et al. disclose a pixel architecture comprising: 
(Fig. 2) [0040-0041] a plurality of sub-pixels (pixel group 200) arranged in an array; 
a plurality of gate lines G(1,1)/G(2,1) extending in a first direction, the first direction (X-direction) being a row direction in which the plurality of sub-pixels are arranged; and 
(Fig. 2) two gate lines G(1,1)/G(2,1) of the plurality of gate lines being provided between every two adjacent rows of sub-pixels; 
a plurality of data lines (D1..D2), 
(Fig. 2) the plurality of gate lines G(1,1)/G(2,1) … and the plurality of data lines D1..D2 define a plurality of pixel regions, and two sub-pixels (PE) arranged in the first direction are provided in each pixel region [0041]; 
(Fig. 3) every two adjacent data lines are configured to transmit data voltage signals with opposite voltage polarities (++ / --); 
(Fig. 3) all sub-pixels in each “adjacent group” (“projection portion”, as taught by Ken below) are coupled to a same data line to receive data voltage signals with same voltage polarity (++ / --); sub-pixels in two adjacent projection portions (-- / ++ ) in the second direction (Y-direction) are respectively coupled to two adjacent data lines (D1 / D2) to receive data voltage signals with opposite voltage polarities (++ / --).  
except
each data line including a plurality of first extension portions and a plurality of second extension portions that are alternately connected, 
each first extension portion extending in the first direction, each second extension portion extending in a second direction, and the first direction intersecting the second direction; 
in the data line every two adjacent first extension portions and a second extension portion connected between the two adjacent first extension portions constitute a projection portion accommodating at least one pixel region,
However Ken teaches
(Fig. 5) [0049] (dual gate array substrate 500) each data line (d5-1, d5-2…) including a plurality of first (horizontal) extension portions and a plurality of second (vertical) extension portions that are alternately connected, 
(Fig. 5) each first (horizontal) extension portion extending in the first direction (X-direction), each second (vertical) extension portion extending in a second direction (Y-direction), and the first direction intersecting the second direction;
(Fig. 5) in the data line (d5-1, d5-2…), every two adjacent first (horizontal) extension portions and a second (vertical) extension portion connected between the two adjacent first (horizontal) extension portions constitute a projection portion accommodating at least one pixel region; 
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Ren's dual gate array structure in order to provide reduced cost of product, as taught by Ren [0006].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 6-11: Cheng et al. disclose as above
Ren teaches
Claim 6: (Fig. 5) a second extension (vertical segment) of a data line (d5-1, d5-2…) is provided between every two adjacent pixel regions in the first direction (X-direction); and all sub-pixels in the pixel region are coupled to a data line (d5-1, d5-2…) located on a same side of the pixel region.
Claim 7: (Fig. 5) in the second direction (Y-direction), second extensions (vertical) of a same data line (d5-1, d5-2…) are alternately disposed on two sides of a same column of pixel regions. 
Claim 8: (Fig. 5) wherein two sub-pixels in a same pixel region are coupled to two gate lines (go5-2/ge5-4) adjacent to the pixel region, respectively. 
Claim 9: (Fig. 5) two gate lines (d5-1/d5-2) that are adjacent to a row (top row) of pixel regions and are located on two sides of the row of pixel regions are a first gate line and a second gate line, respectively (d5-1/d5-2); for two sub-pixels in each pixel region of the row of pixel regions, one sub-pixel is coupled to the first gate line (d5-1), and another sub-pixel is coupled to the second gate line (d5-2)
Claim 10: (Fig. 5) the two sub-pixels (left/right sub pixels) of the pixel region arranged in the first direction are a first sub-pixel (left sub-pixel d5-1/ge5-3) and a second sub-pixel (right sub-pixel d5-1/go5-2), respectively; a first sub-pixel (left sub-pixel d5-1/ge5-3) in the first pixel region is coupled to the second gate line ge5-3, and a second sub-pixel (right sub-pixel d5-1/go5-2) in the first pixel region is coupled to the first gate line ge5-3; and a first sub-pixel (left sub-pixel d5-2/ge5-3) in the second pixel region is coupled to the first gate line ge5-3, and a second sub-pixel (right sub-pixel d5-2/go5-2) in the second pixel region is coupled to the second gate line go5-2.
Claim 11: (Fig. 5) [Row 3] the first extensions (horizontal segments) of the data line (SL_n) are located between two gate lines (GL_m+1/GL_m+2) that are between two adjacent rows of sub-pixels.
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Ren's structure in order to provide reduced cost of product, as taught by Ren [0006].

Claims 15-17: Cheng et al. disclose
Claim 15: (Fig. 1) the pixel architecture disposed on the base [0040-0041]
Claim 16: (Fig. 10) A display apparatus 1100 (display panel) comprising the array substrate [0076]
Claim 17: (Figs. 1, 10) the first direction (X-direction) is perpendicular to the second direction (Y-direction).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018), Ren US 2018/0061291, as applied to claim 1 above, and further in view of Yang US 2017/0301696.
Claims 2-4:
Yang et al. teach
Claim 2: (Fig. 4) [Row 3] wherein a projection portion SL_n (Blue sub-pixel) accommodates one pixel region (B) [0037].  
Claim 3: (Fig. 4) [Row 3] a ratio of a length of the second extension (vertical) of the data line SL_n (Blue sub-pixel) to a dimension of a sub-pixel (Blue sub-pixel) in the second direction (Y-direction) is greater than 1 and less than 1.5 (projection portion SL_n surrounding pixel B). 
Claim 4: (Fig. 3) a projection portion (SL_n-1) accommodates two pixel regions (R/G/B), and the two pixel regions (R/G/B) are arranged in the second direction (Y-direction)
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Yang's structure in order to provide reduced power consumption in display of an image of pure color, as taught by Yang [0004].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018), Ren US 2018/0061291, as applied to claim 1 above, and further in view of Kang et al. US 2013/0321251.
Claim 5:
Kang et al. teach
(Fig. 4) a ratio of a length of the second extension (vertical) of the data line 171b (second data line) [0128] to a dimension of a sub-pixel in the second direction (Y-direction) is greater than 2, and is less than or equal to 3 (second data line 171b is connected to two pixels PX adjacent to each other in a column direction) [0128] 
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Kang's structure in order to provide improved image display on a boundary of each display device, as taught by Wang [0003].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018), Ren US 2018/0061291, as applied to claim 1 above, and further in view of Wang US 2014/0028945.
Claim 12:
Wang teaches
(Fig. 3a) a ratio of a length of the first extension (horizontal) of the data line (Data Line) to a dimension of a sub-pixel (R, G, B) in the first direction (X-direction) is greater than 2, and is less than or equal to 3 – (Fig. 3a) shows Data line includes 2 horizontal branches connecting mainly to sub-pixel G and partially to adjacent sub-pixels R and B, such that the total horizontal length is approximately 2 and less than 3.
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Wang's structure in order to provide improved manufacturing, as taught by Wang [0007].

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018), Ren US 2018/0061291, as applied to claim 1 above, and further in view of Takahara US Pat. 6628355.
Claims 13, 14:
Takahara teaches
Claim 13: (Fig. 10) wherein the data line (17a, 17b) further includes a plurality of transition portions (curving portions), and each transition portion connects a first (horizontal) extension portion and a second (vertical) extension portion that are adjacent to each other (transverse electric field wires 17a, 17b alternately extend horizontally and vertically and connected to signal source 41) [Col. 27, lines 6-14].
Claim 14: (Figs. 10,11) the transition portion (transverse electric field wires 17a, 17b) of the data line (41) is linear, and an included angle between the linear transition portion and the first extension portion connected to the linear transition portion, and an included angle between the transition portion and the second extension portion connected to the transition portion, are both obtuse angles (transverse electric field wires 17a, 17b having an obtuse angle, i.e., >90 degrees).
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Takahara's structure in order to provide reduced defects, as taught by Takahara [Background].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable being over Cheng et al. US 2020/0355970 (PCT/CN2018/101448, filed 08/21/2018), Ren US 2018/0061291, as applied to claim 1 above, and further in view of Takahara US Pat. 6628355 and Chang US 2016/0342044.
Claims 18:
Takahara teaches
(Fig. 10) the transition portion (transverse electric field wires 17a, 17b) having an obtuse angle,
Chang further teaches
(Fig. 6) data line 171 includes a (horizontally protruding) transition portion, extending in the X-direction having a curving shape (at the end, i.e., arc-shaped)
a center of a circle extended from the arc-shaped transition portion (curved shape) is located inside a projection portion surrounded by the first extension portion  and the second extension portion (horizontally/vertically protruding elements) that are connected by the transition portion.
It would have been obvious to one of ordinary skill in the art to modify Cheng's invention with Takahara's structure in order to provide reduced defects, as taught by Takahara [Background]; and with Chang's structure in order to provide improved transmittance, as taught by Chang [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871